Supreme Court of Florida
                               ____________

                           No. SC22-654
                            ____________

                       ARSENIO STEWART,
                           Petitioner,

                                   vs.

                      RICKY D. DIXON, etc.,
                          Respondent.

                         December 1, 2022

PER CURIAM.

     This case is before the Court on the petition of Arsenio Stewart

for a writ of habeas corpus. We have jurisdiction. See art. V, §

3(b)(9), Fla. Const. By order dated August 10, 2022, we dismissed

Stewart’s petition as unauthorized pursuant to Baker v. State, 878

So. 2d 1236 (Fla. 2004). Stewart v. Dixon, No. SC22-654, 2022 WL

3221953 (Fla. Aug. 10, 2022). Concurrent with the dismissal of the

petition, we expressly retained jurisdiction to pursue possible

sanctions against Stewart. Id.; see Fla. R. App. P. 9.410(a)

(Sanctions; Court’s Motion).
      Stewart was convicted in the Seventh Judicial Circuit (Putnam

County) on one count of gun possession by a convicted felon (case

number 542013CF000126CFAXMX). He was sentenced to fifteen

years’ imprisonment on December 3, 2013. The Fifth District Court

of Appeal per curiam affirmed the judgment and sentence on July

7, 2015. Stewart v. State, 171 So. 3d 738 (Fla. 5th DCA 2015)

(table).

      Since 2016, Stewart has filed seven petitions or notices related

to his conviction and sentence in the above-noted circuit court case.

We have never granted the relief sought in any of Stewart’s filings,

which have all been dismissed or transferred by the Court. Four of

these pleadings have raised the exact same claim for relief found in

the instant habeas petition, in which Stewart argued that his

fifteen-year sentence is inconsistent with the terms of his plea

agreement. We dismissed the petition as unauthorized and directed

Stewart to show cause why he should not be barred from filing any

further requests for relief and referred to the Department of

Corrections for possible disciplinary action pursuant to section

944.279, Florida Statutes (2022).




                                 -2-
     Stewart filed a response to the Court’s order in which he

argues that sanctions would be improper because the merits of his

claim have not been addressed. He further asserts that rather than

prohibiting him from further pro se filings, the Court should grant

relief from his allegedly illegal sentence.

     Upon consideration of Stewart’s response, we find that his

arguments are without merit and that he has failed to show cause

why sanctions should not be imposed. Therefore, based on

Stewart’s extensive history of filing pro se petitions and requests for

relief that were meritless or otherwise inappropriate for this Court’s

review, we find that he has abused the Court’s limited judicial

resources. See Pettway v. McNeil, 987 So. 2d 20, 22 (Fla. 2008)

(explaining that this Court has previously “exercised the inherent

judicial authority to sanction an abusive litigant” and that “[o]ne

justification for such a sanction lies in the protection of the rights of

others to have the Court conduct timely reviews of their legitimate

filings”). If no action is taken, Stewart will continue to burden the

Court’s resources. We further conclude that Stewart’s habeas

petition filed in this case is a frivolous proceeding brought before

the Court by a state prisoner. See § 944.279(1), Fla. Stat. (2022).


                                  -3-
     Accordingly, we direct the Clerk of this Court to reject any

future pleadings or other requests for relief submitted by Arsenio

Stewart that are related to case number 542013CF000126CFAXMX,

unless such filings are signed by a member in good standing of The

Florida Bar. Furthermore, because we have found Stewart’s

petition to be frivolous, we direct the Clerk of this Court, pursuant

to section 944.279(1), Florida Statutes (2022), to forward a copy of

this opinion to the Florida Department of Corrections’ institution or

facility in which Stewart is incarcerated.

     No motion for rehearing or clarification will be entertained by

this Court.

     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, LABARGA, COURIEL,
GROSSHANS, and FRANCIS, JJ., concur.

Original Proceeding – Habeas Corpus

Arsenio Stewart, pro se, Raiford, Florida,

     for Petitioner

No appearance for Respondent




                                 -4-